DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1-2, 4-5, 8-9, 11-13, 18 and 19 are amended and no new claims have been added.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian Scholtz (Reg. No. 58024) on July 30, 2021.  This examiner’s amendment amends Claims 1, 4, 8, 10-12, and 18-19.
Claims 1, 4, 8, 10-12, and 18-19 of the application have been amended as follows: 
Regarding claim 1, 4, 8, 10-12, and 18-19, the claims have been amended as follows:
Claim 1.	(Currently Amended)	A system comprising:
one or more displays; and
a game controller that includes one or more processors and one or more memory devices, wherein:
the one or more processors, the one or more memory devices, and the one or more displays are operably connected, and
the one or more memory devices store computer-executable instructions for controlling the one or more processors to:


select, based on one or more random outcomes generated by a random number generator, a reel stop from each reel to display in the corresponding reel window independent of the outcomes of the reels corresponding to the other reel windows,
cause the selected reel stop from each reel to be displayed in the corresponding reel window to form a first reel stop pattern,
cause, responsive to receipt of a presented , at least in part, to a partial winning pattern in the first reel stop pattern changing to a complete winning pattern in the second reel stop pattern,
display one or more winning event patterns 
present the higher award amount 
Claim 4.	(Currently Amended)	The system of claim 1, wherein:
the one or more memory devices further store computer-executable instructions for further controlling the one or more processors to cause one or more indicators to be displayed along one or more edges of the first pattern such that each indicator is adjacent to a corresponding location of one of the reel windows in a first subset of the reel windows in the first set of reel windows, and
the one or more indicators include at least one score modifier that, , causes a prize associated with the one winning event pattern that includes the reel stop displayed in the reel window that is adjacent to that score modifier to be increased.

Claim 8.	(Currently Amended)	The system of claim 1, wherein:
the one or more memory devices further store computer-executable instructions for further controlling the one or more processors to cause one or more indicators to be displayed along one or more edges of the first pattern such that each indicator is adjacent to a corresponding location of one of the reel windows in a first subset of the reel windows in the first set of reel windows, and
each indicator indicates an enhancement of a prize associated with a winning event pattern that includes the reel stop adjacent to that indicator.

Claim 10.	(Currently Amended)	The system of claim 1, wherein the 

Claim 11.	(Currently Amended)	The system of claim 1, wherein the one or more memory devices further store computer-executable instructions for further controlling the one or more processors to:
determine that the first reel stop pattern includes the partial winning pattern and that performing the one or more reel stop rotational shifts to form the second reel stop pattern different from the first reel stop pattern will cause the partial winning pattern to turn into the complete presented 
cause the presented 

Claim 12.	(Currently Amended)	The system of claim 1, wherein the one or more memory devices further store computer-executable instructions for further controlling the one or more processors to:
determine a number of transformation chances associated with a given player;
determine that the first reel stop pattern includes the partial winning pattern and that performing the one or more reel stop rotational shifts to form the second reel stop pattern different from the first reel stop pattern will cause the partial winning pattern to turn into the complete winning pattern that results in the higher award amount being presented 
provide the given player with an opportunity to redeem one or more of the number of transformation chances associated with the given player to cause the one or more reel stop rotational shifts to be performed to form the second reel stop pattern, and
cause the 
18. (Currently Amended)	A method comprising:
causing a plurality of reel windows to be displayed on one or more displays of a gaming machine, each reel window configured to display a reel stop from a corresponding reel having a plurality of reel stops and the plurality of reel windows including a first set of reel windows of the plurality of reel windows are arranged in a first pattern having non-orthogonal radial symmetry about a center axis, wherein there are at least two reel windows in the first set of reel windows arranged along a first axis and two reel windows in the first set of reel windows arranged along a second axis that is not orthogonal to the first axis;

generated by a random number generator, a reel stop from each reel to display in the corresponding reel window independent of the outcomes of the reels corresponding to the other reel windows;
causing the selected reel stop from each reel to be displayed in the corresponding reel window to form a first reel stop pattern;
causing, responsive to receipt of a presented , at least in part, to a partial winning pattern in the first reel stop pattern changing to a complete winning pattern in the second reel stop pattern;
displaying one or more winning event patterns 
presenting the higher award amount 

Claim 19. (Currently Amended)	A non-transitory, computer-readable medium storing machine-readable and executable instructions for controlling one or more processors to cause the one or more processors to:
cause a plurality of reel windows to be displayed on one or more displays of a gaming machine, each reel window configured to display a reel stop from a corresponding reel having a plurality of reel stops and the plurality of reel windows including a first set of reel windows that are arranged in a first pattern having non-orthogonal radial symmetry about a center axis, wherein there are at least two reel windows in the first set of reel windows arranged along a first axis and two reel windows in the first set of reel windows arranged along a second axis that is not orthogonal to the first axis;

select, based on one or more random outcomes generated by a random number generator, a reel stop from each reel to display in the corresponding reel window independent of the outcomes of the reels corresponding to the other reel windows;
cause the selected reel stop from each reel to be displayed in the corresponding reel window to form a first reel stop pattern;
cause, responsive to receipt of a presented , at least in part, to a partial winning pattern in the first reel stop pattern changing to a complete winning pattern in the second reel stop pattern;
display one or more winning event patterns 
present the higher award amount .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 18-19 are directed to a system, a method, and a non-transitory, computer-readable medium storing machine-readable and executable instructions for controlling one 
More specifically, regarding independent Claims 1 and 18-19, none of the cited prior art discloses or teaches causing, responsive to receipt of a signal, one or more reel stop rotational shifts to be performed, each reel stop rotational shift including rotationally shifting two or more reel stops about an axis selected from the group consisting of the center axis and one of the axes of radial symmetry of the first pattern, such that the reel stop displayed in at least two non-central reel windows shift to a position in the first pattern occupied by another reel stop which, in combination with other remaining claimed elements: (a) wherein each reel stop that occupies a position in the first pattern to which another one of the reel stops is shifted itself shifts to another position in the first pattern occupied by another one of the reel stops; (b) thereby forming a second reel stop pattern different from the first reel stop pattern and resulting in a higher award amount being presented than would be provided with the first reel stop pattern due; and (c)at least in part, to a partial winning pattern in the first reel stop pattern changing to a complete winning pattern in the second reel stop pattern.  
see Figs. 5, 7, col. 9: ln 18-60, col. 12: ln 10-30, col. 12: ln 52-61).  However, it does not fairly teach or suggest responsive to receipt of a signal, one or more reel stops rotational shifts including shifting two or more reel stops about an axis selected from the group consisting of the center axis and one of the axes of radial symmetry of a first pattern, such that the reel stop displayed in at least two non-central reel windows shift to a position in the first pattern occupied by another reel stop, wherein each reel stop is shifted itself shifts to another position thereby forming a second reel stop pattern different from the first reel sop pattern and resulting in a higher award amount being presented than would be provided with the first reel stop pattern due.   
Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 and 18-19 (along with their respective dependent Claims 2-17 and 20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715